DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 5, 9, and 11 are cancelled. Claims 1-4, 6-8, 10 and 12-20 are pending in the present application. Claims 1-4, 6-8, 10 and 12-20 are pending in the present application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/079682 filed on 10/30/2018, which claims priority from the foreign application # EP17199572.3 filed on 11/01/2017.

Information Disclosure Statement
The information disclosure statements from 01/18/2021 and 10/24/2022 have been considered by the examiner.
Election/Restriction
	Applicant’s election with traverse of species PETMA and 1,4-cyclohexane dimethanol diacrylate in the reply filed on 08/10/2022 is acknowledged.
Applicant has amended instant claim 1 such that both monomers A and B are further limited. Applicant also argued against the species election requirement in their remarks filed on 08/10/2022. Per Applicant’s amendments and arguments filed on 08/10/2022, the species election requirement is withdrawn. 
Claim Objections
Claims 1-2, 4, 7-8, 17-19 and 20 are objected to because of the following informalities:  
In claim 1, “wherein the monomer B comprises a cyclopentane and/or cyclohexane moiety” needs to say “wherein the monomer B further comprises a cyclopentane and/or cyclohexane moiety”. This is because Applicant sets forth initial conditions for monomer B in lines 10-12 of instant claim 1 prior to also claiming a cyclopentane and/or cyclohexane moiety to be present in monomer B.
In claims 2, 4 and 18, Applicant needs to correct spacing and uniformity issues regarding weight percent abbreviations. Applicant uses “wt%” and “wt. %” throughout the claims. The claims need to be amended such that either “wt%” or “wt. %” is used. Additionally, Applicant needs to correct “75wt%” in claim 4 and add a space after “75”. 
In claims 7-8, Applicant needs to provide definitions for the abbreviated compounds “GDMA, TMPTMA, PETMA, PETMP, TMPTMP, GDMP”. For instance, for PETMA, Applicant may amend claim 7 to say “pentaerythritol tetrakis (2-mercaptoacetate) (PETMA)” and then may only recite “PETMA” in claim 8. 
In claims 10, 14-15 and 19, Applicant uses “Y is H or CH3” or “Y = H or CH3” interchangeably. Applicant needs to pick one and amend the claims accordingly. 
Claim 13 is objected to for the recitation of “or of the”, which is more appropriately “or a”.  
In claims 14-15 and 19, Applicant needs to amend the claims such that wherever a list of conditions are listed, the last condition needs to be preceded by “and”. In these claims, “and” is missing from the end of second to last conditions, the last condition being “Y is H or CH3” or “Y = H or CH3”. 
In claims 17 and 20, “wherein the core material is selected from a group consisting of” needs to say “wherein the core material is selected from the group consisting of”.
Claims 17 and 20 are objected to for “nitrification” and “de-nitrification” as these are processes, but they are materials/agents.  These recitations should be “nitrification materials” and “de-nitrification materials”.  
In claims 17 and 20, “nitrification, de-nitrification” needs to say “nitrification inhibitors, de-nitrification inhibitors”. Otherwise, these terms would be indefinite. Para 94 and para 104 of the instant specification provides that these are nitrification and de-nitrification inhibitors.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 4 and 18 recite the broad recitations “at ambient temperature”, and the claims also recite “preferably at 25°C” respectively which are the narrower statements of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Additionally, the usage of “preferably” in itself is indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In the present instance, claim 12 recites the broad recitation “m = 0 to 20”, and the claims also recite “optionally 1-10” respectively which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Additionally, the usage of “optionally” in itself is indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 13, it is unclear whether Applicant is providing 2 options for monomer B or if the entire claim is directed to a single structure for monomer B with additional groups (a further addition to what is presented in claim 1).  Applicant recites “wherein the monomer B comprises a 5- or 6-membered cycloalkyl moiety with at least two (meth)acrylate end groups or of the 5- or 6- membered cycloalkyl moieties separated by 1-9 ester bonds and has at least two acrylate or methacrylate end groups.”  It is not clear if this is meant to be two options of monomer B separated by “or” or if it is meant to be another option for the 5- or 6- membered cycloalkyl moiety with at least two methacrylate groups. 
In the present instance, claims 14-15 and 19 recite the broad recitations “r is an integer between 0 to 20”, “m is an integer between 0 to 20” and “q is an integer between 0 to 34”, and the claims also recite “optionally 1 to 10”, “optionally between 1-10” and “optionally between 1-4” respectively which are the narrower statements of the ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Additionally, the usage of “optionally” in itself is indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, claims 19-20 are also rejected for being dependent on indefinite claim 18. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 12-13, 15, 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 10, Applicant provides structures which allow for monomer B to not include a cyclopentane and/or a cyclohexane moiety. However, instant claim 1 which claim 10 depends on requires a cyclopentane and/or a cyclohexane moiety. For this reason, claim 10 fails to include all the limitations of the claim upon which it depends.  Applicant should check dependent claims to ensure they fall within the scope of the limitations for monomer B and adducts in the claim(s) on which they depend.
In claim 12, Applicant provides structures which allows monomer B to have carbon to carbon double bonds and ester groups outside the range provided in instant claim 1 (between 2 and 8 for carbon to carbon double bonds). For instance with X-R2, if m=0, n=0, Y = H, R2 = any one of second-fourth options, there would be only one carbon to carbon double bond and one ester bond. For this reason, claim 12 fails to include all the limitations of the claim upon which it depends.  Note that in option X-R2, it only provides 1 X group to be present and R2 could link back to the same X group rather than an additional one.  Also, if R4 is HC=CH and m is 8 or more, then there would b more than 8 unsaturated carbon-carbon double bonds.  
In claim 13, first option does not say it needs ester groups and second option allows down to 1 ester bond, both of which are outside the limitations set forth in instant claim 1 requiring 2-50 ester groups.  
In claims 15 and 19, Applicant provides that r can be up to 20, which allows for more than 8 unsaturated carbon-carbon double bonds as required by claim 1, on which claim 15 depends. 
In claim 16, Applicant provides structures which allows monomer B to have carbon to carbon double bonds outside the range provided in instant claim 1 (between 2 and 8 for carbon to carbon double bonds). Claim 16 also fails to include a cyclopentane and/or a cyclohexane moiety in all of its options. For instance, if R2-G is selected and Y = H, R5 = CH2, s = 2, t=0, R2= second option, there would be only be one carbon to carbon double bond and no cyclopentane or cyclohexane moiety.  There may also be more than 50 ester groups with the R2 having 6-G groups variation along with a t of 10 or more.
Applicant should check dependent claims to ensure they fall within the scope of the limitations for monomer B and adducts in the claim(s) on which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Bowman et al (US20170247541A1 (continuation of US20160068639A1 published 3-10-2016), publication date: 08/31/2017) (Hereinafter Bowman), Burkhard Walther et al (US20160280954A1, publication date: 09/29/2016) (Hereinafter Walther) and Leslie E. Carstens et al (US7713326B2, publication date: 05/11/2010) (Hereinafter Carstens). 
Regarding claim 1, Bowman teaches a thiol-ene polymeric material produced by the photopolymerization of reactants having thiol and olefin moieties wherein the material can incorporate encapsulated components (abstract). Bowman teaches “biocompatible thiol-ene hydrogel” to encapsulate a “biologically active component” (claim 60) wherein the biologically active component is an agricultural chemical (claim 59). Regarding the instant preamble of “A biodegradable controlled release agrochemical composition”, Bowman teaches “wherein the polymeric moiety is biodegradable” (claim 32) and “Degradation rate, mechanical properties, crosslink density and swelling can each be controlled with systematic changes in the amounts, molecular weights or functionality of the various monomers. For example, in considering control of the degradation rate of the polymer matrix” (para 30), thus meeting both “biodegradable” and “controlled release” limitations. Regarding the “shaped agricultural active material” limitation of the instant claim, the instant specification defines “shaped” language as “the coated agrochemical compositions of present invention can have various shaped formulations such as granular, tablet, or other forms used for targeting the application of coated agrochemical composition such as plant growth nutrients to plants in a defined area.” (para 83 of instant specification). Bowman teaches “photoinitiation allows facile control over the polymerization process with both spatial and temporal control. For example, a liquid macromer solution can be injected into an area of the body, formed into a particular shape, and photopolymerized on demand using a light source. The final polymer hydrogel maintains the shape of that specific area of the body, allowing intimate control over the final shape of the hydrogel and improved adhesion and integration.” (para 9). This teaching meets the instantly claimed “shaped” limitation for the active material. Regarding the instantly claimed “at least partially water soluble” limitation for the agricultural active material, Bowman teaches many active components for the agricultural chemical such as “fungicide, herbicide, fertilizer, pesticide, carbohydrate, nucleic acid, organic molecule, inorganic biologically active molecule, and a combination thereof.” (claim 59) many of which are interpreted to be at least partially water soluble. Regarding the instantly claimed limitation of “wherein the coating composition comprises an adduct formed by chemical reaction of monomer A with monomer B”, Bowman’s teaching of achieving a “subjecting a polymerization reaction mixture comprising at least one thiol compound and at least one olefin compound to a radical polymerization reaction under conditions sufficient to produce the biocompatible cross-linked degradable thiol-ene polymer” (claim 36) meets this limitation. The instant claim also further limits the structures of both monomers A and B. Regarding monomer A, Applicant claims “wherein monomer A comprises a compound having between 2 and 8 mercaptoalkanoate groups and a molecular weight between 200 and 2000 g/mole, wherein the monomer B comprises a component having between 2 and 50 ester groups and between 2 and 8 unsaturated carbon - carbon double bonds and having a molecular weight of between 200 and 5000 g/mole”. For monomer A, Bowman teaches “the at least one thiol compound comprises m number of reactive thiol groups” wherein “m is an integer of at least 2” (claim 36), and “molecular weight ranging from about 30 Da to about 50,000 Da” (g/mol=Da) (claim 48). For monomer B, Bowman teaches “n number of reactive ene groups” wherein n is an integer of at least 2 (claim 36), wherein “the molecular weight of the at least one olefin compound is from about 30 Da to about 50 kDa” (claim 49), “wherein the at least one olefin compound comprises an ene group selected from the group consisting of a vinyl moiety, a vinyl ether moiety, an allyl moiety, an acrylate moiety, a methacrylate moiety, a maleimide moiety, and a norbornene moiety” (claim 44). Thus, for the molecular weights and groups numbers for thiol, ester and carbon-carbon groups, Bowman teaches overlapping ranges compared to the instantly disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claims 2-4 and 18, these claims are directed to controlled release profile of the instant invention. As discussed above, Bowman teaches that degradation rate is controlled with “systematic changes in the amounts, molecular weights or functionality of the various monomers. For example, in considering control of the degradation rate of the polymer matrix, the simplest method for controlling this feature is to change the molecular weight of the oligomeric PLA branches. The higher the molecular weight of the branch, the more rapidly the system will degrade.” (para 30). Thus, as long as the monomers and their amounts (resulting in a certain thickness) are taught, the instantly claimed release profiles would be achieved by one of ordinary skill in the art. The secondary references teach the monomers and the thickness limitations of the instant invention which is discussed below. 
Regarding claims 17 and 20, Bowman teaches “wherein the biologically active component is an agricultural chemical selected from the group consisting of a fungicide, herbicide, fertilizer, pesticide” (claim 59). 
Regarding claim 1, Bowman does not teach mercaptoalkanoate groups (although it teaches thiol groups) for monomer A. Bowman also does not teach a cyclopentane and/or cyclohexane moiety for monomer B. Regarding the coating thickness, Bowman does not teach the instantly claimed thickness or % amount of coating materials, however it is noted that Bowman discloses “Degradation rate, mechanical properties, crosslink density and swelling can each be controlled with systematic changes in the amounts, molecular weights or functionality of the various monomers” (para 30), teaches the influence of monomer amounts on specific properties (table 1) and discloses “the swelling and degradation time are controlled by the amount and molecular weight of the trifunctional PLA, respectively” (para 39). 
Regarding claims 6-8, 10, 12-16 and 19, Bowman also does not teach a cyclopentane and/or cyclohexane moiety for monomer B.
Regarding claims 1, 6-8, 10, 12-16 and 19, Walther discloses an invention as “coatings which can be obtained by adding mercapto groups to acrylates and/or by a radiation curing process” (abstract). For the mercapto group containing compounds, Walther discloses “pentaerythritol tetramercaptoacetate (PETMA)” among others (claim 12). For the acrylate containing compounds, Walther discloses “1,4-cyclohexanedimethanol diacrylate” among others (claim 3). The structures for both of these compounds are provided below (PEMTA on the left and 1,4-cyclohexanedimethanol diacrylate on the right):

    PNG
    media_image1.png
    300
    316
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    271
    200
    media_image2.png
    Greyscale

















PEMTA (monomer A) and 1,4-cyclohexanedimethanol (monomer B) meet all of the structural limitations of the instant invention. Regarding instant claim 10, 1,4-cyclohexanedimethanol meets all of the limitations except X2 constituent of polyester. Walther also teaches polyester acrylates (claims 4-5).
	Regarding claim 1, Carstens teaches polythiourethanes which can be used in fertilizer coatings (abstract) wherein Carstens teaches a process for achieving a desired thickness for a coating which is “most preferably from about 2.5 to 10% by weight, of polythiourethane coating, based upon the total weight of the coated fertilizer material.” (C6 line 44). Additionally, regarding claims 2-4 and 18, Carsten also provides release profiles for its fertilizer coatings (figures 7-11) evidencing the adjustability of release by using different compounds and amounts. Figure 7 of Carstens meets the limitations of instant claims 2-4 and 18.  
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Bowman, Walther and Carstens and achieve the instant invention. Applicant’s invention of forming a coating composition comprising an adduct formed by two monomers with thiol and ene moieties is taught by Bowman. Applicant’s invention being advantageous due to a Michael addition reaction leading to biodegradable agricultural coatings is not novel since the Bowman invention achieves the same results. Walther provides teachings that instantly claimed compounds are also not new. Walther provides the motivation of “provide coating compositions which cure even at low temperatures by interaction of the components and produce coatings possessed of good properties.” (C2 lines 24-27). Both inventions are directed to achieving coatings. While Walther is not concerned with agricultural actives, it is regardless an analogous art because both references are directed to achieving coating compositions by reaction of nucleophilic thiol groups. A person of ordinary skill in the art would reasonably rely on art such as Walther to modify the teachings of Bowman to achieve coatings with superior properties. Carstens is also directed to fertilizer coatings comprising reactive thiol groups. Carstens merely provides appropriate amounts for coatings which Bowman deems optimizable. Carstens provides motivation of providing coatings that are “environmentally friendly in order to reduce potential hazards and risks related to safety and environmental issues” (C1 lines 29-32). Thus, one would be motivated to combined the teachings of Bowman, Walther and Carstens with a reasonable expectation of successfully achieving an agricultural coating composition with superior properties such as curing at low temperatures. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613      

/MARK V STEVENS/Primary Examiner, Art Unit 1613